Citation Nr: 0405419	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  94-43 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bursitis of both shoulders before January 22, 1992.  

2.  Entitlement to a disability rating for right shoulder 
bursitis and arthritis greater than 10 percent from January 
22, 1992 and greater than 20 percent from June 12, 2003.  

3.  Entitlement to a compensable disability rating for left 
shoulder bursitis and arthritis before January 22, 1992 and 
for a disability rating greater than 10 percent from January 
22, 1992.   

4.  Entitlement to a compensable disability rating for 
conjunctivitis (photophobia).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1949 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran's appeal of the April 1992 
rating decision included the issues of service connection for 
arthritis of the shoulders and entitlement to a 
10 percent disability rating for multiple noncompensable 
disability evaluations pursuant to 38 C.F.R. § 3.324.  
However, the RO decided the service connection claim in the 
veteran's favor in a September 2003 rating decision.  Its 
assignment of compensable disability ratings in that same 
rating action rendered moot the claim under 38 C.F.R. § 
3.324.  Therefore, these issues are not currently before the 
Board.  The Board notes that the service-connected arthritis 
of the shoulders is evaluated with the previously service-
connected bursitis of both shoulders, and that the issue as 
to increased evaluation for that disability remains on 
appeal.  

The Board observes that, in January 2004, it received from 
the veteran a statement and medical evidence related to his 
claim for service connection for a back disorder.  Review of 
the claims folder reveals that the RO denied service 
connection for a back disorder in a December 2003 rating 
decision.  If the veteran wishes to submit a notice of 
disagreement with that decision, he must do so by sending 
such disagreement to the RO.  See 38 C.F.R. §§ 20.201, 20.300 
(2003).  

The issues of entitlement to an increased rating for the 
service-connected bilateral shoulder disability is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will contact you if further action is 
required on your part.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of current active conjunctivitis 
with objective symptoms or of healed conjunctivitis with 
residuals.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
conjunctivitis (photophobia) have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.84a, 
Diagnostic Code 6018 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letter dated in June 2003, the RO advised the 
veteran of the evidence needed to substantiate his claim, 
noted the evidence already of record, and asked the veteran 
to identify any VA or private medical treatment he had 
received.  The same letter explained that VA was responsible 
for obtaining VA records and record held by other Federal 
agencies and that VA would assist the veteran in obtaining 
other private records that he identified.  38 U.S.C.A. § 
5103.  The October 1992 statement of the case and the 
September 2003 supplemental statement of the case also advise 
the veteran of the evidence needed to substantiate his claim 
pursuant to the applicable law and regulations.  The 
supplemental statement of the case also includes the text of 
the relevant VCAA statute section.  Accordingly, the Board 
finds that the veteran has received all notice required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The Board notes that the June 2003 VCAA letter informed the 
veteran that he had 30 days in which to respond.  The U.S. 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1), which provided 
for the submission of evidence up to one year after date of 
VCAA notice from the RO.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, the Veterans Benefits Act of 2003 recently 
amended 38 U.S.C.A. § 5103 to permit VA to make a decision on 
a claim before the expiration of that one-year period.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103(b)(3)).  This amendment is effective from 
November 9, 2000, the date of enactment of the VCAA. Id. at § 
701(c).  Therefore, there is no defect in procedural due 
process that requires any delay in adjudicating this appeal. 

In addition, the Board observes that a recent decision by the 
U.S. Court of Appeals for Veterans Claims (Court) states that 
VCAA notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  In this case, the veteran's 
claim for an increased rating was received in July 1991, many 
years before the enactment of the VCAA, such that providing 
notice of VCAA requirements prior to the initial 
determination was impossible.  In any event, the 
pronouncement in the Pelegrini case appears to be limited to 
instances in which the claimant is seeking service 
connection, which was already established in the case.  
Moreover, as the Board has already determined that the 
veteran has received all required VCAA notice, as well as all 
required assistance, as discussed below, any failure to 
follow Pelegrini in this case results in no prejudice to the 
veteran and therefore constitutes harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (holding that 
the Court must take due account of the rule of prejudicial 
error when considering compliance with VCAA notice 
requirements); Stegall v. West, 11 Vet. App. 268 (1998) 
(where a veteran has not been harmed by an error in a Board 
determination, the error is not prejudicial); 38 U.S.C.A. 
§ 7261(b) ("Court shall take due account of the rule of 
prejudicial error").     

With respect to the duty to assist, the RO has secured VA 
records as well as private medical records as authorized by 
the veteran, and has obtained relevant medical examinations.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  In 
addition, the veteran submitted medical records from the 
Naval Hospital in Jacksonville.  There is no indication that 
additional relevant VA or private medical records remain 
outstanding.  Therefore, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  
 
Factual Background

The RO granted service connection for conjunctivitis 
(photophobia) in a September 1970 rating decision and 
assigned a noncompensable (zero percent) disability rating.  
The veteran submitted a claim for an increased disability 
rating in July 1991.  Medical records from N. Benson, M.D., 
dated in February 1991 showed examination findings of 
moderate conjunctival injection and a diagnosis of 
conjunctivitis.  VA medical records dated in July 1991 showed 
that he reported for treatment with a 23-year history of 
itchiness and redness in both eyes.  Examination revealed 
early conjunctivitis.

The veteran underwent a VA ophthalmology examination in March 
1992.  He complained of chronic ocular mattering and 
itchiness.  He woke every morning with dry, crusted matter on 
his eyes.  The mattering also occasionally occurred during 
the day.  He also had occasional redness.  The veteran denied 
any complaints of discharge, pain, foreign body sensation, or 
tearing.  He used Nafcon-A for 18 years, up to four times a 
day.  On examination, corrected visual acuity on the right 
was 20/20 at near and 20/30 at far.  Corrected visual acuity 
on the left was 20/20 at near and 20/30-2 at far.  There was 
no diplopia or visual field defect.  Slit lamp examination 
revealed mild crusting on the eyelids.  There was no 
abnormality of the conjunctivae and no evidence of 
superficial punctate keratitis of the cornea.  The remainder 
of the examination was unremarkable.  The diagnosis was mild 
blepharitis and dry eye syndrome.  The examiner explained 
that the chronic ocular mattering might be related to dry 
eyes and the mild blepharitis, as well as chronic Nafcon-A 
use.  He urged the veteran to use artificial tears as 
frequently as needed and to discontinue use of Nafcon-A.  

The veteran provided records from the Naval Hospital at 
Jacksonville dated from August 1994 to December 2002.  Early 
records generally reflected treatment for bilateral 
cataracts.  Use of eye medication, Vasocon-A (sic), was noted 
from April 1995.  In April 1995, the veteran complained of 
foreign body sensation in the eyes.  Diffuse trace injection 
of the conjunctivae was found on examination.  Use of 
artificial tears was noted from November 1995.  In November 
2000, the veteran complained of itchy eyelids and injection 
of the left eye.  Notes dated in January 2001 indicated that 
itchiness and redness continued, though improved with 
medication.  The assessment was ocular/facial rosacea, better 
with steroids.  Subsequent entries showed that the veteran 
continued to do well with lid scrubs and copious use of 
artificial tears, although October 2002 notes reflected 
complaints of occasional eye itching.  

In June 2003, the veteran was afforded another VA 
ophthalmology examination.  He reported some conjunctival 
irritation due to rosacea.  For this condition he took 
tetracycline and Patanol, artificial tears, and cold 
compresses for the irritation.  He also described occasional 
pain and aching in the eyes.  On examination, corrected 
distance visual acuity was 20/25 on the right and 20/20 on 
the left.  Corrected near visual acuity was 20/20 
bilaterally.  Slit lamp examination revealed some rosacea 
blepharitis bilaterally.  The conjunctivae were relatively 
quiet and there was no significant lid margin disease.  The 
palpebral conjunctiva was without evidence of follicles or 
papillae.  There was no mucus discharge.  The assessment was 
history of rosacea dermatitis and blepharitis causing 
conjunctivitis.  The examiner noted that the veteran was on 
multiple medical treatments for the condition.  The veteran 
appeared to be doing well with no evidence of active 
conjunctivitis or visually impairing disease.  He added, 
however, that the disease could flare up at any time without 
the treatments, causing significant ocular irritation and 
decreased visual acuity during the flare ups. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's conjunctivitis is currently evaluated as 
noncompensable under Diagnostic Code (Code) 6018, other 
chronic conjunctivitis.  38 C.F.R. § 4.84a.  Under Code 6018, 
a 10 percent rating is assigned for active conjunctivitis 
with objective symptoms.  If the conjunctivitis is healed, an 
evaluation is assessed based on residuals.  A noncompensable 
rating is assigned when the conjunctivitis is healed but 
there are no residuals.  

In this case, the Board finds no basis to award a compensable 
evaluation for conjunctivitis (photophobia).  Specifically, 
the June 2003 VA examiner specifically found no evidence of 
active conjunctivitis.  In fact, the record discloses no 
possible active disease since 1991.  Moreover, there is no 
evidence of record demonstrating residuals of healed 
conjunctivitis.  That is, there is no suggestion in medical 
evidence that any of the veteran's other ocular disorders are 
in any way associated with conjunctivitis.  In the absence of 
active disease or current residuals, a noncompensable rating 
must be assigned.  38 C.F.R. § 4.7.  

The Board acknowledges that the examiner found rosacea and 
blepharitis that caused conjunctivitis.  However, review of 
the claims folder, including service medical records, reveals 
no indication that the conjunctivitis experienced in service, 
and for which service-connected is established, was 
associated with any skin disorder.  In fact, service medical 
records showed that the veteran experienced conjunctivitis in 
connection with severe sensitivity to light (photophobia) and 
other environmental factors (i.e., smoke, etc.).  Service 
connection has not been established for any skin disorder.  
Thus, to the extent the skin disorder results in conjunctival 
irritation, the Board does not find any basis in the record 
for compensating that disorder.   


ORDER

A compensable disability rating for conjunctivitis 
(photophobia) is denied.  




REMAND

As mentioned above, the VCAA was enacted during the course of 
this appeal.  Among other things, the law enhanced VA's duty 
to assist a claimant in developing facts pertinent to his 
claim.  Generally, VA has a duty to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A(a).  
Specifically, VA must obtain relevant records from a Federal 
department or agency, to include VA medical records.  
38 C.F.R. 
§ 3.159(c)(2).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive, if not actual, knowledge of 
evidence generated by VA).  VA is also required to make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  

In this case, the veteran perfected an appeal of the RO's 
April 1992 rating decision that denied compensable disability 
ratings for bursitis of both shoulders and for 
conjunctivitis.  The appeal was docketed at the Board in 
1994.  For unknown reasons, no action was taken on the 
appeal.  

In January 2003, the veteran wrote to the RO inquiring as to 
the status of his appeal.  By letter dated in June 2003, the 
RO asked the veteran to identify where he had received 
medical care for his disabilities.  His June 2003 reply 
stated that he had been treated for his shoulders at the VA 
Medical Center (VAMC) in Walla Walla, Washington and at the 
VAMC in Gainesville, Florida.  The RO subsequently requested 
records from each facility.  The Gainesville VAMC had only 
reports of VA examinations.  There were no records of 
treatment at the Walla Walla VAMC, but the information 
obtained indicated that the veteran was last seen at that 
facility in August 1996.  However, it appears that the RO's 
requests were limited to the previous 12-month period, such 
that any earlier records were not obtained.  Thus, the 
available information suggests that relevant VA medical 
records remain outstanding.     

In addition, during the June 2003 VA orthopedic examination, 
the veteran related that he had seen private orthopedists for 
his bilateral shoulder disability since 1995.  However, there 
is no indication that the RO ever asked the veteran to submit 
treatment records from those physicians or to authorize VA to 
obtain them.  

Clearly, VA has failed the veteran in allowing the 
unexplained delay in adjudicating his appeal.  A remand of 
the claim will only cause further delay.  However, the delay 
in the adjudication of the veteran's appeal created a gap in 
medical evidence dating from the March 1992 VA orthopedic 
examination through the June 2003 VA orthopedic examination.  
Given the circumstances in this case, the undersigned finds 
that it is incumbent on VA, and it is in the veteran's best 
interests, to ensure that all possible relevant evidence of 
disability from the nearly 10-year period in which the appeal 
sat waiting is obtained and considered in determining whether 
increased ratings are warranted and from what date.  

On that point, the Board notes that the RO made the awards to 
10 percent for each shoulder effective from January 22, 1992, 
which it stated was the date of the veteran's claim.  
However, review of the claims folder reveals that the veteran 
submitted a claim for an increased evaluation for the 
bilateral shoulder disability in July 1991 and continuously 
prosecuted the claim from that time.  On remand, the RO 
should revisit the issue of the appropriate date for the 
awards given. 

Finally, the January 2004 Appellant's Brief specifically 
argues that 38 C.F.R. 
§ 3.321(b)(1) is applicable in this case based on the impact 
of the bilateral shoulder disability on the veteran's ability 
to work.  There is no indication that the RO ever addressed 
the question of whether referral of the case for 
consideration of an extra-schedular rating was proper.  The 
RO should consider this point when readjudicating the issues 
on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to provide the locations where he 
received VA medical care for his service-
connected bilateral shoulder disability 
from March 1992 to the present.  He 
should specify each location, to include 
the Gainesville VAMC and the Walla Walla 
VAMC, and the approximate dates of 
treatment at each location.  The RO 
should attempt to obtain records of the 
VA treatment identified by the veteran.

The RO should also ask the veteran to 
identify the private orthopedists who 
have treated his bilateral shoulder 
disability since 1995, as he mentioned 
during his June 2003 VA orthopedic 
examination.  The RO should ask the 
veteran to provide records of that 
treatment or attempt to obtain those 
records for which proper authorization is 
given.     

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal, 
specifically considering the appropriate 
effective date of any award and 
discussing the applicability of an extra-
schedular rating under 38 C.F.R. § 
3.321(b)(1) (2003).  If the disposition 
claim remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



